Citation Nr: 0413894	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-18 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to May 
1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  

The veteran appeared before the undersigned in a Travel Board 
hearing conducted at the RO in August 2003.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was notified in a June 2002 letter from the VA 
Hepatitis/Liver Clinic Coordinator that a recent VA blood 
test showed that he tested positive for the Hepatitis C 
virus.  Thereafter, in a September 2002 letter, the veteran 
was advised that findings of July 2002 blood tests showed an 
active Hepatitis C.  The Board notes that there are no liver 
or blood tests or results from any laboratory studies 
associated with the claims folder.  Additionally, the most 
recent VA examination of record dated in February 2003 
relates to the veteran's service-connected back disability 
and does not address disability manifested by Hepatitis C.  

The Board regrets any delay this Remand may cause, but in the 
interest of ensuring an equitable and just determination, the 
Board hereby requests that the RO complete the directives as 
noted below.  

Additionally, the RO must ensure compliance with the 
provisions of the Veterans Claim Assistance Act of 2000 
(VCAA) and the Veterans Benefits Act of 2003.  See also 
38 U.S.C.A. § 5100 et seq. (West 2002).  

1.	The RO must review the claims file and 
ensure compliance with all 
notification and development action 
required by the VCAA. 

2.	The RO should obtain the names and 
addresses of all medical care 
providers who treated the veteran for 
Hepatitis C since December 2002.  
After securing the necessary releases, 
the RO should obtain these records, if 
not already of record.  In particular, 
the RO should ensure that all VA and 
non-VA laboratory/serology tests and 
studies related to findings of 
positive Hepatitis C virus 
(specifically those on which the June 
and September 2002 Hepatitis/Liver 
Clinic letters to the veteran were 
based) be requested and associated 
with the claims file.  

3.	Thereafter, the RO should schedule the 
veteran for appropriate VA examination 
to specifically address the nature and 
etiology of any diagnosed Hepatitis C 
found to be present.  A complete 
history of the claimed disorder should 
be obtained from the veteran.  All 
indicated tests and studies, including 
serology studies if warranted, should 
be performed and all clinical findings 
reported in detail.  The examiner is 
requested to provide an opinion 
concerning the etiology of any 
currently diagnosed Hepatitis C found 
to be present, to include whether it 
is at least as likely as not (i.e., at 
least a 50-50- probability) that any 
currently diagnosed Hepatitis C was 
caused by military service, including 
as asserted by the veteran, or whether 
such an etiology or relationship is 
less than likely (i.e., less than a 
50- 50 probability).  If the examiner 
finds it impossible to provide the 
requested opinion without resort to 
pure speculation, he or she should so 
indicate.  A rationale should be 
provided for all opinions offered.  
The claims folder should be sent to 
the examiner for review prior to 
examination and the examiner is 
requested to indicate in the 
examination report if the folder was 
reviewed.

4.	Then, the RO should readjudicate the 
veteran's claim for service connection 
for Hepatitis C.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided with a 
supplemental statement of the case 
(SSOC). The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to 
the issues currently on appeal since 
the July 2003 SSOC.  An appropriate 
period of time should be allowed for 
response.

The purpose of this remand is to obtain additional 
development, and to afford the veteran due process 
of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required 
of the veteran until he is notified.

The veteran has the right to submit additional 
evidence and argument on the matter or matters the 
Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals 


for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




